Order entered March 15, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01076-CR

                           JASON KYLE REMBERT, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F13-21209-H

                                          ORDER
       We REINSTATE this appeal.

       We abated this appeal for the appointment of counsel. On March 14, 2019, we received

the trial court’s appointment of Valencia Bush; Ms. Bush also filed an appearance of counsel.

We DIRECT the Clerk to list Valencia A. Bush as appointed counsel for appellant. Future

correspondence shall be sent to Valencia A. Bush at 10000 N. Central Expressway, Suite 400,

Dallas, TX 75231-4180.

       Appellant’s brief is DUE on or before April 22, 2019.




                                                     /s/   LANA MYERS
                                                           JUSTICE